ORDER

PER CURIAM.
Mike Nazemi appeals from a jury verdict in favor of the defendant, Leila Normand, on a claim for personal injuries arising out of an automobile accident. We affirm. Respondent’s motion to dismiss and for damages for frivolous appeal is denied.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).